Citation Nr: 1012431	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  08-12 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral 
tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1968 to 
September 1970.

This appeal to the Board of Veterans' Appeals (Board) is 
from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss 
disability under VA standards.

2.  The Veteran has a current tinnitus disability.

3.  The Board concedes, based on his military occupational 
specialty (MOS), that the Veteran had military noise 
exposure.

4.  According to a VA physician, it is less likely than not 
(less than 50/50 probability) that the Veteran's current 
bilateral hearing loss and tinnitus were either caused by or 
a result of his military-related acoustic trauma.  


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by his military service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  The Veteran's tinnitus was not incurred in or aggravated 
by his military service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA case law, regulations 
and statutory provisions, the relevant factual background, 
and an analysis of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will obtain and assist the claimant in obtaining; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the 
error was outcome determinative.  In Sanders, the Supreme 
Court rejected the lower Federal Circuit's framework (see 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, 
rather than requiring the appellant - as the pleading party, 
to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-
specific application of judgment, based upon examination of 
the record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
could conclude generally that a specific type of error is 
more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), 
that prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness 
of the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F. 3d at 
889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
... served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. 
at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Veterans Court nonetheless determined the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication 
of his claims, and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 
2007.  The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note 
also that the letter complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  See Dingess/Hartman, supra.  It equally 
deserves mentioning that the RO issued that VCAA notice 
letter prior to initially adjudicating the Veteran's claims 
in July 2007, the preferred sequence.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  

VA also fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claims 
that is obtainable, and therefore appellate review may 
proceed without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained his service treatment 
records (STRs), VA treatment records, and lay statements 
in support of his claims.  In addition, the RO arranged for 
a VA compensation examination for a medical nexus opinion 
concerning the cause(s) of his tinnitus and bilateral 
hearing loss - and in particular, whether they are related 
to his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).  And the report of 
that evaluation contains all findings needed to properly 
evaluate his disabilities.  38 C.F.R. § 4.2.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this 
appeal.

Entitlement to Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2009).  Stated somewhat differently, to 
establish entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009); 67 Fed. Reg. 67792-67793 
(Nov. 7, 2002).

So, service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).   

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was 
seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b) 
(2009); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 
Vet. App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2009).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Where the determinative issue involves medical causation or 
a medical diagnosis, there generally must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, 2 Vet. App. 494 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
When, for example,  a condition may be diagnosed by its 
unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is resolved in favor 
of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must 
be competent evidence of the existence of the currently 
claimed disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it; without this minimum 
level of proof, there is no valid claim).

The threshold for normal hearing is from zero to 20 
decibels, and higher threshold levels indicating some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  But for VA disability purposes, impaired hearing 
must be of a certain level to be considered a disability.  
More specifically, VA considers hearing loss to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing 
loss disability by the standards of 38 C.F.R. § 3.385 be 
demonstrated during service, but a hearing loss disability 
by these standards must be currently present.  

Service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for 
hearing loss disability for VA purposes (e.g., 38 C.F.R. 
§ 3.385), and a medically sound basis upon which to 
attribute the post-service findings to the injury in 
service, as opposed to intercurrent causes.  Hensley, 5 Vet. 
App. at 159.  

Here, the Veteran has sufficient hearing loss to be 
considered an actual disability by VA standards.  See 
38 C.F.R. § 3.385.  This was confirmed at his June 2007 VA 
compensation examination, where audiometric testing revealed 
(with pure tone thresholds recorded in decibels):

 


HERTZ



500
1000
2000
3000
4000
LEFT
10
10
25
40
40
RIGHT
10
10
30
50
75

The Veteran demonstrated speech recognition scores of 92 and 
94 percent in the right and left ears, respectively, as 
well.

Additionally, the Veteran has submitted credible statements 
indicating that he currently has tinnitus.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  See Dorland's Illustrated Medical Dictionary 
1714 (28th ed. 1994).  Because, by its very nature, it is 
inherently subjective, the Veteran is competent to attest 
to having it, even as a layman.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) and Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

The determinative issue is whether the Veteran's bilateral 
hearing loss and tinnitus are attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

Concerning this, the Veteran's STRs are unremarkable for any 
complaint, diagnosis of, or treatment for either hearing 
loss or tinnitus.  At his September 1970 military separation 
examination, the Veteran's whispered voice examination was 
normal in both ears.  He was also given an "H1" on his 
PULHES profile.  The "PULHES" profile is a military 
evaluation that reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high 
level of medical fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in military service).  The "H" in the PULHES 
acronym stands for hearing.  His military service ended in 
September 1970.

The Veteran asserts that his tinnitus and bilateral hearing 
loss are due to his military service, during which he was 
exposed to excessive noise while working with artillery.  
His DD-214 confirms that his MOS was Basic Field Artillery.  
Hence, the Board concedes based on his MOS that he was 
exposed to loud noise while in service.

However, even acknowledging the Veteran has tinnitus and 
bilateral hearing loss, and that he was exposed to loud 
noise repeatedly while in service in the manner alleged, 
there still must be competent medical nexus evidence 
establishing a relationship between his current disabilities 
and that noise exposure coincident with his military 
service.  See Savage, 10 Vet. App. at 495- 97.  And, as a 
layman, he is incapable of opining on such matters requiring 
medical training and expertise, such as attributing his 
diagnosed hearing loss to his time in service.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Given the fact that he did have military noise exposure and 
currently has hearing loss, the Veteran was afforded a VA 
compensation examination in June 2007 to investigate the 
etiology of his bilateral hearing loss.  

Following a physical examination of the Veteran and a 
complete review of the claims file, the VA examiner 
concluded that it is less likely than not (less than 50/50 
probability) that the Veteran's current bilateral hearing 
loss and tinnitus were caused by or a result of his 
military-related acoustic trauma.  The VA examiner based 
this conclusion on the fact that the Veteran reported his 
first onset of tinnitus approximately 10 years ago, and thus 
a direct time link to the Veteran's military service is not 
indicated.  Additionally, the VA examiner pointed out that 
the Veteran's STRs were negative for any complaints of or 
treatment for bilateral hearing loss and/or tinnitus.  
Further, the VA examiner indicated that the Veteran's 
military entrance and separation examinations were normal.  
The VA examiner stated that the Veteran's MOS likely exposed 
him to noise, but he also noted that the Veteran had post-
military occupational noise exposure as well.  Additionally, 
the VA examiner indicated that the Veteran waited 35 years 
after his discharge from the military before filing his 
claims for service connection for tinnitus and hearing loss.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  

The Veteran's representative has argued that this 
examination was inadequate in that the examiner noted the 
lengthy passage of time between the Veteran's time in 
service and when he filed his claim for hearing loss.  
However, the examiner may consider passage of time as a 
factor, though that alone is not grounds to deny a claim.  
In this case, the examiner based his opinion on the fact 
that the Veteran had post-service occupational noise 
exposure and the fact that there was no evidence that the 
Veteran's hearing deteriorated while in service, as well as 
the passage of time; and therefore the VA medical opinion is 
considered to be adequate for rating purposes.

Thus, no medical opinion of record has attributed either the 
Veteran's bilateral hearing loss or his tinnitus to his 
military service.  

In addition to the medical evidence, the Board has also 
considered the Veteran's lay statements.  The Board 
acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has 
first-hand knowledge, e.g., an injury in service.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
Federal Circuit has held that lay evidence is one type of 
evidence that must be considered, and that competent lay 
evidence can be sufficient in and of itself.  Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  The 
relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether 
lay evidence is competent and sufficient in a particular 
case is a fact issue.  Id.

Although the Veteran is competent to report that he injured 
his ears in service, which resulted in hearing loss and 
tinnitus, the Board must still weigh his lay statements 
against the medical evidence of record.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made 
after the evidence has been admitted")).  In making this 
credibility determination, the Board does not find the 
Veteran's statements concerning the etiology of the 
bilateral hearing loss and tinnitus to be credible, since 
his STRs make no reference to an ear or hearing loss injury 
during his military service, and the evidence fails to 
establish that the Veteran's current bilateral hearing loss 
and tinnitus are due to his presumed in-service noise 
exposure.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 
(1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) 
(holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find 
that the Veteran's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 2009 WL 2914339 (Fed. 
Cir.), quoting Buchanon, 451 F.3d at 1337 ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.")  Rather, the Veteran's statements are found to 
be incredible because they are inconsistent with the 
evidence of record, which fails to show an injury in service 
and which fails to show that the Veteran's current 
disabilities are related to his military service.  
Additionally, while the Veteran indicated in his substantive 
appeal that his hearing loss and tinnitus did start while he 
was in the military, he stated at his VA examination in 2007 
that his tinnitus began 10 years ago.  This inconsistency 
renders the Veteran's testimony incredible for the purpose 
of associating the onset of his tinnitus with his time in 
service.

Also, since there is no indication of sensorineural hearing 
loss within the one-year presumptive period after the 
Veteran's service ended in 1970, he is not entitled to 
application of the special presumptive provisions that might 
otherwise warrant granting his claim for service connection. 
 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For these reasons and bases, the Board places greater 
probative value on the medical evidence, which shows that 
the Veteran's bilateral hearing loss and tinnitus are 
unrelated to his military service, than it does on the 
Veteran's own statements in support of his claims.  
Consequently, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
And as the preponderance of the evidence is against his 
claims, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeals are denied.


ORDER

The claim for service connection for bilateral hearing loss 
is denied.

The claim for service connection for bilateral tinnitus is 
denied.


____________________________________________
Matthew W. Blackwelder
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


